TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-12-00663-CR



                                  Karen Lenise Moore, Appellant

                                                   v.

                                    The State of Texas, Appellee


      FROM THE DISTRICT COURT OF MILAM COUNTY, 20TH JUDICIAL DISTRICT
         NO. CR22,218, HONORABLE JOHN YOUNGBLOOD, JUDGE PRESIDING



                             MEMORANDUM OPINION

PER CURIAM

                Appellant Karen Lenise Moore has appealed from the district court’s order revoking

her community supervision for the offense of driving while intoxicated. Appellant’s appointed

counsel, Mr. John Redington, has filed a motion to withdraw, advising that he has recently been

employed by the Milam County District Attorney’s Office. For the reasons explained in Williamson

v. State, No. 03-12-00672-CR, 2013 Tex. App. LEXIS 811, at *1-2 (Tex. App.—Austin Jan. 25,

2013, no pet. h.) (not designated for publication), we abate the appeal and remand the cause to the

district court for consideration of counsel’s motion. If the district court determines that good cause

exists to relieve counsel of his duties and replace him with substitute counsel, the district court shall

permit counsel to withdraw and promptly appoint substitute counsel for the appeal of this cause. A

copy of the court’s order appointing substitute counsel and the court’s order granting counsel’s
withdrawal shall be forwarded to this Court no later than March 4, 2013. Substitute counsel shall

file appellant’s brief within thirty days of appointment.




Before Justices Puryear, Pemberton and Rose

Abated

Filed: February 20, 2013

Do Not Publish




                                                  2